Citation Nr: 0313359	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  95-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a rating for bilateral hearing loss greater 
than 20 percent before July 3, 2001 and greater than 40 
percent from July 3, 2001.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active service from February 1977 to August 
1982.  He also had a period of active duty for training from 
July 1976 to November 1976.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from February 
1994, January 1997, and June 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The appeal originally included the issues of service 
connection for right ear hearing loss and tinnitus, both 
denied in the February 1994 rating decision.  The RO 
ultimately granted service connection for tinnitus in a 
December 1999 rating decision and service connection for 
right ear hearing loss in a June 2002 rating decision.  
Therefore, the appeals as to those issues are resolved and 
not currently before the Board.  


REMAND

The veteran submitted his original compensation claim in July 
1993.  In a February 1994 rating decision, the RO granted 
service connection for left ear hearing loss, rated 
noncompensable, and denied service connection for right ear 
hearing loss.  The veteran perfected an appeal of the denial 
of service connection for right ear hearing loss.  While that 
appeal was pending, the veteran perfected an appeal of the 
January 1997 rating decision that denied a compensable rating 
for left ear hearing loss.  The RO ultimately granted service 
connection for right ear hearing loss in a June 2002 rating 
decision.  At that time, a 20 percent rating was assigned for 
bilateral hearing loss, effective from the date of the July 
1993 claim.  

A determination on an appeal of the initial rating assigned 
following a grant of service connection must include 
consideration of staged ratings, based on facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The RO's March 
2003 rating action increased the rating for bilateral hearing 
loss to 40 percent effective from July 3, 2001 (a staged 
rating).  As noted above, service connection is now 
established for bilateral hearing loss disability.  In a 
March 2003 supplemental statement of the case (SSOC), the RO 
continued to state the issue as entitlement to an increased 
rating for left ear hearing loss.  It found that because a 
rating had been established for bilateral hearing loss, the 
veteran was not entitled to a separate rating for left ear 
hearing loss.  This SSOC misstates the issue on appeal.  The 
grant of service connection for right ear hearing loss from 
the date of claim had the effect of recharacterizing the 
service connected hearing loss entity as a bilateral 
disability.  The Board has recharacterized the issue to 
reflect that fact (and to reflect that "staged ratings" are 
at issue).  

During the pendency of this appeal, VA promulgated new 
regulations amending the rating criteria for hearing 
impairment, effective June 10, 1999.  See 64 Fed. Reg. 25,202 
- 25,210 (May 11, 1999) (codified at 38 C.F.R. §§ 4.85, 
4.86).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The December 1999 
SSOC only mentions the amendments; it does not set forth the 
amendments in detail or provide comparison between the 
previous version of the rating criteria and the amended 
version.  It specifically does not discuss changes to 
38 C.F.R. § 4.86, pertaining to exceptional patterns of 
hearing impairment, which requires consideration in the 
instant appeal.  Thus, it inadequately informs the veteran of 
the factors/findings/rating criteria considered.  As a 
consequence, he has been effectively denied the opportunity 
to respond to the amendments with additional evidence or 
argument.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
subsequent SSOC, issued in March 2003, also does not include 
any discussion of these amendments that would suffice to 
properly notify the veteran of the changes.  

Accordingly, the case is REMANDED for the following:

The RO should furnish the veteran and his 
representative an appropriate (and 
complete) SSOC on the issue of 
entitlement to a rating for bilateral 
hearing loss greater than 20 percent 
before July 3, 2001 and greater than 40 
percent from July 3, 2001.  The SSOC must 
include discussion of all the amended 
criteria for rating hearing loss 
applicable in this case.  The RO should 
afford the veteran and his representative 
the requisite period of time to respond.  

Thereafter, if otherwise in order, the case should be 
returned to the Board for final appellate review.  The 
purpose of this remand is to protect the veteran's due 
process rights.  The Board intimates no opinion as to the 
ultimate outcome warranted.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the veteran unless 
he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002) 


